Citation Nr: 0519699	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for nonunion of carpal 
navicular, left, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active Army service from December 1951 to 
November 1953.

This case came before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida which, in pertinent part, 
continued a 10 percent evaluation for nonunion of fracture of 
carpal navicular, left.  A July 2004 RO rating decision 
granted service connection for left carpal tunnel syndrome 
and assigned an initial 10 percent evaluation.  The veteran 
has not appealed the initial evaluation assigned, and the 
Board has no jurisdiction over the issue at this time.


FINDING OF FACT

The veteran's left wrist disability, nonunion of fracture of 
carpal navicular, left, is manifested by severe, painful 
motion and weakness; as he has functional range of motion, 
ankylosis of the left wrist is not present.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
nonunion of fracture of carpal navicular, left, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, service 
medical records ("SMRs"), VA outpatient treatment and 
examination reports and private physicians' reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.

The veteran was originally service connected for nonunion of 
fracture of carpal navicular, left, wrist in January 1961 and 
rated the disability at 10 percent.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The severity of a wrist disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2004).  The RO has currently assigned a 10 percent rating to 
the veteran for a left wrist disability under Diagnostic Code 
5215.  This rating contemplates limitation of motion of the 
wrist and provides a 10 percent rating for dorsiflexion less 
than 15 degrees and/or palmar flexion limited in line with 
forearm.  This is the highest rating provided by the 
Diagnostic Code for "limitation of wrist motion."  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even though 
there was evidence that the appellant had some functional 
loss due to pain in his wrist, a remand for the BVA to 
consider functional loss due to pain was not appropriate 
because the appellant was already receiving the maximum 
disability rating available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1999) for limitation of motion of the 
wrist); Spencer v. West, 13 Vet. App. 376, 382 (symptoms of 
pain and functional loss of use of the wrist could not be the 
basis of a higher award where claimant was in receipt of the 
maximum 10 percent rating for limitation of wrist motion 
under Diagnostic Code 5215).  

If a higher rating were to be granted, it would have to be 
under an alternative Diagnostic Code.  In reviewing the facts 
of this case, the only other relevant Diagnostic Code is 
5214, the schedular criteria for "Ankylosis of the Wrist."  
The Court of Appeals for Veterans Claims has noted that 
"ankylosis" refers to immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  
Diagnostic Code 5214 provides a 40 percent rating for 
unfavorable "ankylosis" of the minor wrist in any degree of 
palmar flexion, or with ulnar or radial deviation; a 30 
percent evaluation for ankylosis in any other position except 
favorable; and a 20 percent rating for favorable ankylosis 
(in 20 to 30 degrees of dorsiflexion).  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004).  Extremely unfavorable ankylosis 
of the wrist is rated as loss of use of the hand under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214, Note (2004).

The veteran claims that he should be evaluated under 
Diagnostic Code 5214, "Anklyosis of the Wrist," because his 
dorsiflexion is evaluated at 0-30 degrees and that the RO 
erred in continuing its evaluation at 10 percent disabling 
under Diagnostic Code 5215.  In his March 2004 Appeal to the 
Board ("Form 9"), the veteran argues that the RO's decision 
is "arbitrary and capricious."  

The veteran has submitted evidence to support his contention 
from Drs. B.M., M.D. and K.P.B., M.D.  He has been afforded 
two separate VA examinations, one in May 2003, and another in 
June 2004.

In an April 2003 letter, Dr. B.M. stated that the veteran:

...continues to have chronic pain in the wrist with 
limited range of motion.  X-rays reveal severe 
degenerative changes consistent with a nonunion 
of a scaphoid fracture, which resulted in a SLAC 
wrist... I believe he has a significant impairment 
due to this problem.  He is unable to do 
functional activities of daily living nor is he 
able to be gainfully employed due to this 
problem.

Dr. B.M. did not diagnose, discuss, or describe "ankylosis 
of the wrist" in his letter.  

In a separate April 2003 letter, Dr. K.P.B. states:

The patient clearly sustained trauma when he was 
in the military.  This has resulted in traumatic 
fracture and subsequent nonunion of the scaphoid 
with subsequent instability of the carpal joints, 
specifically the lunate articulation.  This has 
resulted in significant impairment of hand 
function on the left hand due to this injury.

Dr. K.P.B. did not diagnose, discuss, or describe "ankylosis 
of the wrist" in his letter, rather he refers to 
"significant impairment of hand function."  Mere impairment 
of hand function does not fall within the definition of 
ankylosis.

The veteran was afforded a VA Examination in Tampa, Florida 
in May 2003, which concluded:

The left wrist demonstrates diffuse tenderness, 
most pronounced over the dorsal radial 
aspect...Range of motion passive and active on the 
left wrist as follows.  Dorsiflexion 0-30 
degrees[,] [n]ormal is 70 degrees.  Palmar 
flexion 0-40 degrees[,] normal is 80 degrees.  
Radial deviation 0-15 degrees, normal is 20 
degrees.  Ulnar deviation 0 to 20 degrees[,] 
normal is 45 degrees. 

...There is a 10% magnification of pain on flare-
ups and 10% reduction of range of motion after 
repetitive movements...In my opinion, the veteran 
demonstrates weakened movements, excess fatigue 
ability, and lack of coordination after 
repetitive movements.

Similar to the reports of his private physicians, the VA 
Examiner did not diagnose, discuss or describe "ankylosis of 
the wrist" in his opinion, but rather described limitation 
of motion.

The veteran then submitted another letter from Dr. K.P.B, 
M.D., dated March 2004 that used "ankylosis" to describe 
the veteran's condition:

The patient has had a severe injury, which has 
resulted in ankylosis of the wrist, which has 
resulted in loss of range of motion in excess of 
30 degrees in flexation and extension, and 
supination and pronation at the wrist, due to 
this condition....

...It should be noted, again, that the patient has 
considerable ankylosis with impaired ulnar, 
radial deviation of the wrist as well as impaired 
flexation and extension of the wrist...

In June 2004, a second VA examination was conducted to 
determine the current state of the veteran's disability.  The 
examining physician reviewed the veteran's Claims File and 
his medical records from Drs. B.M. and K.P.B.  While he 
acknowledged the veteran's reports and description of pain 
with all maneuvers, the examiner stated, "his left hand 
demonstrates full range of motion" and concluded, "no loss 
of functional mobility and patient's primary limitations are 
restrictive to subjective pain only."  The examining 
physician did not diagnose or describe "ankylosis."

The RO issued an SSOC in July 2004 wherein it again recited 
the entire Schedule of Ratings-Musculoskeletal System "The 
Wrist" which encompasses 38 C.F.R. §4.71a (5214, Ankylosis 
of the Wrist) and (5215, Limitation of Motion of the Wrist).  

The veteran argues that the medical evidence submitted from 
Drs. B.M. and K.P.B. were sufficient to grant an increased 
rating and that "key medical verbiage" used by the doctors 
such as "severe degenerative changes consistent with," 
"significant impairment due to," and "considerable 
functional impairment" were ignored by the RO.  The 
veteran's contention is belied by the fact that the RO either 
cited directly or discussed both Diagnostic Codes to the 
veteran in its SOC, SSOC and rating decision.  Rather, the RO 
determined that the descriptions and phrases used by the 
doctors simply do not support a disability rating for 
"Ankylosis of the Wrist" as claimed by the veteran.  The 
veteran's argument fails because a higher rating evaluation 
under Diagnostic Code 5214 requires evidence of "favorable 
ankylosis in 20 to 30 degrees of dorsiflexion" and the 
veteran has not been diagnosed with ankylosis of the wrist  

In Spencer v. West, the CAVC upheld a 10 percent rating for a 
veteran's left wrist disability where, although there was 
evidence of functional loss due to pain, the record was 
"devoid of any evidence reflecting the symptomatology 
necessary for a rating in excess of 10 percent" because 
there was no diagnosis of ankylosis.  13 Vet. App. at 381.  
Likewise, in this case, there is no showing that the veteran 
manifests ankylosis of any kind.  The preponderance of the 
evidence, including his private physicians' reports, does not 
support a rating for "ankylosis of the wrist" because there 
is evidence that, although limited, the veteran has mobility 
in his left wrist.  In arriving at this conclusion, 
consideration has been given to functional impairment as 
required by DeLuca v. Brown, but it is clear that a higher 
rating for the functional impairment is not in order.  8 Vet. 
App. 202 (1995).  The VA examiner indicated that the veteran 
had a functional range of motion of the left wrist.  This 
would be inconsistent with a finding of ankylosis of the 
wrist.  Further, it is to be emphasized that the current 10 
percent rating is the maximum rating for limitation of wrist 
motion.  See Johnston, 10 Vet. App. at 85; Spencer, 13 Vet. 
App at 382.  Accordingly, the preponderance of record 
evidence does not support a rating in excess of 10 percent 
for the left wrist disability.

The Board also notes that the veteran has been diagnosed with 
degenerative arthritis, however, this does not warrant a 
higher disability evaluation as contemplated by VA 
regulations.  Degenerative arthritis is rated on the 
limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  Although the Board is 
aware that in evaluating the severity of a musculoskeletal 
disability it must assess whether a higher rating may be 
considered (due to pain, more or less motion than normal, 
incoordination, weakness, and fatigability pain on use), when 
the claimant is already in receipt of the maximum rating for 
limitation of motion on the joint in question, those factors 
are not considered.  38 C.F.R. §§ 4.40 and 4.45 (2004).  See 
DeLuca, 8 Vet. App. at 206-08; See Johnston, 10 Vet. App. at 
85.  In this case, the veteran is already in receipt of a 10 
percent rating, the maximum rating for limitation of motion 
in the wrist and, therefore, degenerative arthritis is not a 
basis for a separate or higher rating.  


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that VCAA notice requirements have been 
satisfied by virtue of a May 2003 VCAA letter; an August 2003 
letter, a February 2004 SOC and a July 2004 SSOC sent by the 
St. Petersburg RO to the veteran.  Because each provided 
notice of elements (1), (2) and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Finally, with respect to element (4), the Board notes that 
the RO's May 2003 letter informed the veteran to send in the 
evidence needed as soon as possible, or to tell VA "about 
any additional information or evidence that you want us to 
try to get for you."  The February 2004 SOC and the July 
2004 SSOC cited for the veteran, in full, the language of 38 
C.F.R. § 3.159(b).  Moreover, in the SOC, the RO notified the 
veteran of regulations pertinent to increased rating claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in the 
2004 SOC and SSOC was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and there is no indication that any 
post-adjudicatory aspect of the notice elements prevented him 
from providing evidence necessary to substantiate his claim 
and/or affected the essential fairness of the adjudication of 
the claim. 

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the veteran's service 
medical records, clinic records, private physician reports 
and both VA examination reports identified above.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  The veteran has been afforded a 
medical examination to obtain an opinion as to the severity 
of his left wrist disability.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

ORDER

Entitlement to an increased rating for a left wrist 
disability evaluated as 10 percent disabling is denied.




	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


